The opinion of the court was delivered by
Rogers, J.
The full and able review of the authorities, bearing on this case, by Mr. Justice Thompson, supersede the necessity of saying more than expressing our concurrence with the conclusions to which he has arrived. A discharge under the insolvent laws is equivalent to a surrender, and wherever the principal is discharged before the bail is fixed, the court will, at any time, permit an ex-onereiur to be entered on the bail piece. For the reasons assigned by the court below, we are of opinion, that the exoneretur was properly entered, and that the bail is entitled to a discharge on payment of costs.
■ Judgment affirmed.